Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated August 1, 2022, has been received. By way of this submission, Applicant has amended claim 11 and cancelled claim 12.
Claims 1-6, 11, and 14-16 are currently pending in the application. Claims 1-6 remain withdrawn from consideration.
Claims 11 and 14-16 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment, filed August 1, 2022, contains new matter in claim 11 because the specification as-filed does not provide sufficient written description for the recitation of a "inhibiting proliferation" of osteoporosis.
Applicant's specification does not state any method of "inhibiting proliferation" of osteoporosis. Applicant's specification does not define what is meant by "inhibiting proliferation", nor how such inhibition may be measured. Applicant's specification does not distinguish between treatment and "inhibiting proliferation" of osteoporosis.
Additionally, claim 11 further recites exosomes comprising osteoprotegerin (OPG) in an amount of more than 29.38 pg/108 exosome particles. While the specification at paragraph 88-89 discloses specific examples of OPG content of 29.38 or 46.79 pg/108 exosome particles, it does not disclose the claimed range as currently recited, which has no upper limit and would permit amounts of osteoprotegerin not contemplated by the specification.
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on August 1, 2022.
For the purposes of claim construction, any method of treating osteoporosis will read on the limitation of "inhibiting proliferation".

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 14-16 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beelen (US20150190429A1, cited previously), as evidenced by Pirsl (Biol Blood Marrow Transplant. 2016 Aug; 22(8): 1517- 1524) and Lee (Extracell Vesicles. 2021 Oct;10(12):e12152).
Claims 11-12 and 14-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20180042847A 1, cited previously) in view of Beelen (US20150190429A1, cited previously), as evidenced by Lee (Extracell Vesicles. 2021 Oct;10(12):e12152).
Applicant's amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejections are hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant's amendments to the claims:

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Cho (WO2016072821, machine translation attached, note the paragraph numbers cited here refer to the translation) and Beelen.
Ross teaches that exosomes isolated from stem cells are useful in the treatment of osteoporosis, including post-menopausal osteoporosis (para. 0049-0050). Ross further teaches that the stem cells may be mesenchymal stem cells, and the exosomes isolated from mesenchymal stem cell conditioned medium (para. 0043-0044). 
Ross also teaches that mesenchymal stem cells may be derived from adipose tissue (e.g. para. 0078-0079). Ross also teaches exosomal vesicles from adipose derived mesenchymal stem cells (e.g. para. 0079-0080).
Ross also teaches that the exosomes may be isolated from human cells (para. 0045).
Ross also teaches that the exosomes may be administered by injection (para. 0066). 
However, Ross does not teach that the stem cells are passaged 3-7 times, or that the exosomes comprise osteoprotegerin (OPG) in an amount of more than 29.38 pg/108 exosome particles.
Cho teaches a method of extracting exosomes from cultured media of human adipose-derived stem cells after 3-7 passages (para. 78). Cho also teaches that said exosomes may be used as a pharmaceutical composition (para. 40-47).
While Cho does not teach that said exosomes comprise osteoprotegerin (OPG) in an amount of more than 29.38 pg/108 exosome particles, the method of Cho is identical to the method described in the instant specification. Therefore, Cho inherently teaches this aspect of the claims.
Beelen teaches a pharmaceutical preparation comprising exosomes derived from mesenchymal stem cells derived from adipose tissue, wherein the dosage of the preparation is 60.5 x 108 particles/mL (e.g. para. 0029-0032).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ross, Cho, and Beelen to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Ross teaches that exosomes isolated from stem cells are useful for the treatment of osteoporosis, and Cho teaches a method of extracting exosomes from cultured media of human adipose-derived stem cells after 3-7 passages. The skilled artisan could apply the method of extracting exosomes taught by Cho to the method of treating osteoporosis taught by Ross with no change in their respective function, and the combination would have yielded nothing more than predictable results.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644